Lyon, J.
The special verdict is fatally defective. The complaint alleges that defendant unlawfully detains from the plaintiffs certain specified goods of the value of $300. The answer admits that defendant seized, and, until the same were replevied in this action, held apart of the goods described in the complaint, and denies, in effect, that he so seized and held the remainder of such goods. This made an issue as to the detention by defendant of the portion of the goods covered by such denial, which issue should have been determined by the special verdict. But it was not so determined, either directly or by inference. ' The jury assessed the value of “the goods in question” at $300, but that does not necessarily mean the goods unlawfully detained by defendant. “The goods in question” of the special verdict may, probably does, mean all the goods claimed by plaintiffs. Neither does it conclusively appear from the *580testimony that defendant unlawfully detained from the. plaintiffs all the goods contained in the complaint, or $300 worth thereof. Hence the verdict fails to determine the interest of the respective parties in all of the property in controversy. Yet the judgment is for all such goods, or, if return thereof cannot be had, for $300. Under numerous decisions of this court, such defect in the verdict is fatal to the judgment. A general verdict for the plaintiffs would probably have cured the defect in the verdict, but no general verdict was found.
Again, there is no direct finding that the plaintiffs are the owners of the goods claimed. Such ownership was directly in issue by the pleadings, and regularly should have been found. So important an issue should not be left to mere inference.
Other errors are assigned, but, as they are not likely to be repeated on another trial, it is unnecessary to pass upon them.
By the Court.—The judgment of the superior court is reversed, and the cause remanded for a new trial.